                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



AUDRIE BRONKEMA,

               Plaintiff,                                   Hon. Ellen S. Carmody
v.
                                                            Case No. 1:18-cv-291
COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_____________________________________/

                                           OPINION

               This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

' 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff=s

claim for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) under

Titles II and XVI of the Social Security Act. The parties have agreed to proceed in this Court for

all further proceedings, including an order of final judgment. Section 405(g) limits the Court to

a review of the administrative record and provides that if the Commissioner=s decision is supported

by substantial evidence it shall be conclusive. The Commissioner has found that Plaintiff is not

disabled within the meaning of the Act. For the reasons stated below, the Court concludes that

the Commissioner=s decision is supported by substantial evidence.               Accordingly, the

Commissioner=s decision is affirmed.

                                  STANDARD OF REVIEW

               The Court=s jurisdiction is confined to a review of the Commissioner=s decision and

of the record made in the administrative hearing process. See Willbanks v. Sec=y of Health and

Human Services, 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social
security case is limited to determining whether the Commissioner applied the proper legal

standards in making her decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Sec=y of Health and Human Services, 889 F.2d 679, 681

(6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application for

disability benefits, and her findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. ' 405(g).

               Substantial evidence is more than a scintilla, but less than a preponderance. See

Cohen v. Sec=y of Dep=t of Health and Human Services, 964 F.2d 524, 528 (6th Cir. 1992) (citations

omitted). It is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d

342, 347 (6th Cir. 1993). In determining the substantiality of the evidence, the Court must

consider the evidence on the record as a whole and take into account whatever in the record fairly

detracts from its weight. See Richardson v. Sec=y of Health and Human Services, 735 F.2d 962,

963 (6th Cir. 1984).     As has been widely recognized, the substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly rule either way,

without judicial interference. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (citation

omitted). This standard affords to the administrative decision maker considerable latitude, and

indicates that a decision supported by substantial evidence will not be reversed simply because the

evidence would have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800 F.2d

at 545.


                                                2
                                        PROCEDURAL POSTURE

                 Plaintiff was 25 years of age on her alleged disability onset date. (PageID.457).

She successfully completed high school and worked previously as a store laborer and hand

packager. (PageID.75). Plaintiff applied for benefits on February 25, 2013, alleging that she had

been disabled since February 18, 2013, due to a “pseudo tumor cerebrae,”1 severe back pain,

chronic headaches, severe head pressure, light headedness, dizziness, nausea, back pain, poor

balance, limited depth perception, blurred and double vision, severe burning pain in feet, and

tingling of the hands and fingers. (PageID.457-71, 524).

                 Plaintiff=s applications were denied initially and following a hearing before an

Administrative Law Judge (ALJ).                (PageID.243-79).        The Appeals Council subsequently

remanded the matter for consideration of newly submitted medical evidence. (PageID.282-84).

On September 23, 2016, Plaintiff appeared before ALJ Michael Condon with testimony being

offered by Plaintiff, a vocational expert, and a medical expert. (PageID.87-157). In a written

decision dated January 4, 2017, the ALJ determined that Plaintiff was not disabled. (PageID.48-

76).    The Appeals Council declined to review the ALJ=s determination, rendering it the

Commissioner=s final decision in the matter. (PageID.28-33). Plaintiff subsequently initiated

this appeal pursuant to 42 U.S.C. ' 405(g), seeking judicial review of the ALJ=s decision.




1
  This appears to be a reference to pseudotumor cerebri, a circumstance in which a person experiences intracranial
pressure, and symptoms such as headaches and vision difficulties, “for no obvious reason.” See Pseudotumor
cerebri, available at https://www.mayoclinic.org/diseases-conditions/pseudotumor-cerebri/symptoms-causes/syc-
20354031 (last visited on Feb. 26, 2019).
                                                         3
                                ANALYSIS OF THE ALJ=S DECISION

                  The social security regulations articulate a five-step sequential process for

evaluating disability. See 20 C.F.R. '' 404.1520(a-f), 416.920(a-f).2 If the Commissioner can

make a dispositive finding at any point in the review, no further finding is required. See 20 C.F.R.

'' 404.1520(a), 416.920(a). The regulations also provide that if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

her residual functional capacity. See 20 C.F.R. '' 404.1545, 416.945.

                  The burden of establishing the right to benefits rests squarely on Plaintiff=s

shoulders, and she can satisfy her burden by demonstrating that her impairments are so severe that

she is unable to perform her previous work, and cannot, considering her age, education, and work

experience, perform any other substantial gainful employment existing in significant numbers in

the national economy. See 42 U.S.C. ' 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden

of proof shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step

four of the procedure, the point at which her residual functioning capacity (RFC) is determined.



2
    1.    An individual who is working and engaging in substantial gainful activity will not be found to be
         Adisabled@ regardless of medical findings (20 C.F.R. '' 404.1520(b), 416.920(b));

    2.   An individual who does not have a Asevere impairment@ will not be found Adisabled@ (20 C.F.R. ''
         404.1520(c), 416.920(c));

    3.   If an individual is not working and is suffering from a severe impairment which meets the duration
         requirement and which Ameets or equals@ a listed impairment in Appendix 1 of Subpart P of Regulations
         No. 4, a finding of Adisabled@ will be made without consideration of vocational factors. (20 C.F.R. ''
         404.1520(d), 416.920(d));

    4.   If an individual is capable of performing her past relevant work, a finding of Anot disabled@ must be made
         (20 C.F.R. '' 404.1520(e), 416.920(e));

    5.   If an individual=s impairment is so severe as to preclude the performance of past work, other factors
         including age, education, past work experience, and residual functional capacity must be considered to
         determine if other work can be performed (20 C.F.R. '' 404.1520(f), 416.920(f)).

                                                         4
See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm=r of Soc. Sec., 127 F.3d

525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point claimant bears the

burden of proof).

               The ALJ determined that Plaintiff suffered from: (1) Lyme disease with

Bartonellosis and Babesia infections; (2) migraine headaches; (3) degenerative disc disease; (4)

history of adhesive capsulitis of the right shoulder with myositis; (5) obesity; (6) an affective

disorder, primarily bipolar disorder; (7) an anxiety disorder; and (8) a history of attention deficit,

severe impairments that whether considered alone or in combination with other impairments, failed

to satisfy the requirements of any impairment identified in the Listing of Impairments detailed in

20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.51-57).

               With respect to Plaintiff=s residual functional capacity, the ALJ determined that

Plaintiff retained the capacity to perform sedentary work subject to the following limitations: (1)

she can lift/carry up to 10 pounds; (2) during an 8-hour workday she can sit for 6 hours and walk

for 2 hours; (3) she can occasionally climb ramps and stairs and when climbing stairs she can climb

up to one flight of eight stairs at one time; (4) she can occasionally balance, stoop, kneel, crouch,

and crawl; (5) she can never climb ladders, ropes, or scaffolds; (6) she cannot perform over-the-

shoulder reaching bilaterally; (7) she can have no exposure to hazards, including unprotected

heights and dangerous moving machinery; (8) she cannot operate motorized vehicles as part of her

job duties; (9) she cannot operate leg or foot controls bilaterally; (10) she is limited to simple,

routine work that involves making simple work-related decisions and tolerating occasional

workplace changes; (11) she is limited to working in a low-stress work environment that involves

doing jobs that have no specific or fast-pace production quotas or requirements; (12) she can have


                                                  5
occasional contact with co-workers and the general public; and (13) she requires the option to

alternate sitting and standing with sitting for up to 30 minutes at a time then standing for about 5

to 10 minutes before sitting again. (PageID.57-58).

                   The ALJ found that Plaintiff was unable to perform her past relevant work at which

point the burden of proof shifted to the Commissioner to establish by substantial evidence that a

significant number of jobs exist in the national economy which Plaintiff could perform, her

limitations notwithstanding. See Richardson, 735 F.2d at 964. While the ALJ is not required to

question a vocational expert on this issue, Aa finding supported by substantial evidence that a

claimant has the vocational qualifications to perform specific jobs@ is needed to meet the burden.

O=Banner v. Sec=y of Health and Human Services, 587 F.2d 321, 323 (6th Cir. 1978) (emphasis

added). This standard requires more than mere intuition or conjecture by the ALJ that the

claimant can perform specific jobs in the national economy. See Richardson, 735 F.2d at 964.

Accordingly, ALJs routinely question vocational experts in an attempt to determine whether there

exist a significant number of jobs which a particular claimant can perform, her limitations

notwithstanding. Such was the case here, as the ALJ questioned a vocational expert.

                   The vocational expert testified that there existed approximately 167,000 jobs in the

national economy which an individual with Plaintiff=s RFC could perform, such limitations

notwithstanding. (PageID.139-48). This represents a significant number of jobs. See, e.g.,

Taskila v. Commissioner of Social Security, 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand

jobs in the United States fits comfortably within what this court and others have deemed

‘significant’”).




                                                    6
              I.      Medical Evidence

              In addition to the testimony presented at the administrative hearing, the

administrative record contains copies of Plaintiff’s statements and medical treatment records.

The ALJ described this evidence as follows:

       In January 2010, prior to the alleged onset date, an MRI of the cervical spine
       showed only minimal degenerative changes with no significant neuroforaminal or
       spinal canal narrowing (Ex. 6F/10). In July 2010, an MRI of the brain revealed a
       cystic focus in the left cerebrum, but was otherwise unremarkable (Ex. 6F/14). In
       January 2011, an MRI of the brain revealed was stable since a prior study in 2010
       and demonstrated no acute abnormality (Ex. 6F/l l-12). In May 2012, an MRI of
       the brain showed stable findings compared to prior studies with the small benign
       appearing cyst within the periventricular white matter thought to be almost certainly
       of no clinical significance (Ex. 7F/43-44). The study is otherwise unremarkable
       (Ex. 7F/43-44). In January 2013, a CT scan of the head was unremarkable (Ex.
       5F/9-10). In April 2014, x-ray imaging of the right shoulder was normal (Ex.
       17F/26). In May 2014, an MRI of the cervical spine showed probably very early
       disc desiccative change involving C2-C3 through C5-C6 disc levels; however, this
       was noted to be unchanged since January 2010 (Ex. 19F/5-6). She had no
       significant abnormality of the cervical spine including no evidence for focal disc
       herniation or central spinal canal stenosis as well as no cervical nerve root
       compromise (Ex. 19F/6). An MRI of the brain showed mild fluid in the right
       mastoid air cells with air-fluid levels and a small cyst in the left parietal lobe;
       however, there was other source of headache is identified with the cyst was
       unchanged since 2010 and thought to be almost certainly is of no clinical
       significance (Ex. 19F/7). In June 2014, a Lyme disease titer was negative (Ex.
       26F/23). In March 2015, an MRI of the right shoulder showed abnormal signal
       consistent with tendinopathy or tendonitis as well as fluid in the
       subacromial/subdeltoid bursa; however, there was no evidence of a tear or atrophy
       (Ex. 38F/59). An MRI of the cervical spine was negative (Ex. 40F/7). In April 2015,
       an MRI of the claimant's right knee showed a small effusion and mild
       patellofemoral degenerative changes, but was otherwise unremarkable (Ex. 40F/5).
       In October 2015, x-rays of the right knee were unremarkable (Ex. 38F/36). In
       December 2015, an MRI of the lumbar spine was normal (Ex. 35F/16). In March
       2016, an MRI of the left knee showed minimal degenerative changes within the
       patellofemoral compartment and a small amount of nonspecific soft tissue edema;
       however, the study was otherwise unremarkable (Ex. 38F/55-56). In July 2016, x-
       rays of the right knee and right hip were unremarkable (Ex. 5lF/2). In August 2016,
       it was noted that the results of an electromyogram were normal (Ex. 56F/l).

       The objective examination findings also do not support the extent of the claimant's
       alleged limitations. The claimant has reported subjective tenderness upon
                                               7
palpation, pain upon range of motion, and/or diffuse pain (See Ex. 7F/3-5; 8F/l;
9F/2; 13F/4; 15F/l; l 7F/13; 18F/l-2; 20F/l; 22F/5; 25F/6; 29F/3; 34F/l-2, 8, 18-24,
30; 36F/27, 30, 33, 46; 37F/4; 38F/12, 35, 51-52; 42F/1-6; 45F/24; 47F/9; and
51F/l). In January 2013, the claimant appeared uncomfortable, presenting with
modest neck stiffness during one evaluation and myosis at another evaluation (Ex.
5F/3-7 and 7F/15). During a neurological evaluation in February 2013, she guarded
her low back with movement (Ex. 6F/16). At an evaluation with her primary care
provider, it was noted she was in poor condition and that she had reduced range of
motion, although her extension was near normal (Ex. 7F/5). In March 2013, the
claimant had hyperesthesia along the spinous process (Ex.7F/3). At a neurology
evaluation in April 2013, she had moderate muscle tension (Ex. 9F/2). In July 2013,
the claimant appeared uncomfortable and presented with trigger points in the neck,
back, forearms, upper arms, and thighs (Ex. 8F/l). During an office visit in April
2014, the claimant appeared to be vomiting clear fluid (Ex. 18F/l). She would not
allow her arm to be examined, refusing to try range of motion testing due to reports
of pain (Ex. 18F/l). The claimant subsequently sought emergent evaluation, during
which she presented with vomiting and dry heaves; however this ceased after she
was given an anti-nausea medication (Ex. l 7F/6-7 and 11-12). In May 2014, at an
emergency room evaluation of neck pain and a headache, the claimant was dry
heaving, although this was subsequently well controlled with treatment (Ex. 19F/4-
5). Subsequently in May 2014, she had multiple skin lesions as well as decreased
range of motion of the neck and right shoulder (Ex. 20F/l; See also Ex. 25F/5). In
July 2014, she had reduced sensation in the right extremities (Ex. 30F/2). In August
2014, she had reduced range of motion and a positive Spurling's maneuver (Ex.
29F/3). During evaluation in October 2014, she presented with guarding, reduced
strength, and limited right shoulder motion (Ex. 34F/24; See also Ex. 34F/30 and
36F/46).

In January 2015, she had reduced right shoulder range of motion and strength
during a physical therapy session (Ex. 34F/16; See also Ex. 34F/18-22). In March
2015, at a physical therapy session, she had reduced lower extremity strength and
range of motion (Ex. 34F/l; See also Ex. 34F/4-10). At a neurological evaluation,
she had mild left eye disc enlargement with a blurred disc margin as well as
decreased sensation to light touch, pinprick, and temperature with increased right
lower extremity reflexes, positive Spurling's maneuver, and difficulty performing
a heel to toe tandem gait testing (Ex. 35F/7-8). During an orthopedic evaluation,
she had multiple excoriations, abnormal right knee range of motion with
hypermobility, reduced right shoulder range of motion, and positive apprehension
testing (Ex. 38F/51-52). In April 2015, at an orthopedic evaluation, the claimant
had slightly reduced right knee range of motion and hypermobility (Ex. 36F/33). In
May 2015, she had decreased right shoulder range of motion, hyperextension of the
knees, and skin lesions (Ex. 37F/8). In June 2015, at a physical therapy evaluation,
she had reduced lower extremity strength; however, the record indicates her
strength was increased from her initial evaluation (Ex. 34F/2). At a neurological
evaluation, she had mild left eye disc enlargement with a blurred disc margin as
                                          8
well as increased reflexes in the right lower extremity, a positive Spurling's
maneuver on the right, and difficulty performing tandem gait testing (Ex. 35F/5).
During a rheumatology evaluation in July 2015, the claimant presented with trigger
points and hyperextension (Ex. 42F/4-6). At an orthopedic evaluation in November
2015, the claimant had reduced right shoulder range of motion (Ex. 38F/35). In
December 2015, the claimant had decreased sensation in the right extremities and
positive straight leg raise testing on the right with difficulty performing gait testing
(Ex. 35/1-2). During orthopedic evaluations in March 2016, the claimant had mildly
abnormal left knee range of motion with positive provocative meniscal testing (Ex.
36F/30 and 38F/12). In April 2016, at a physical therapy evaluation, the claimant
had decreased sensation in the right upper extremity, reduced upper extremity range
of motion and cervical extension, and reduced strength throughout (Ex. 45F/l 7 and
24; See also Ex. 45F/15-16). She presented with multiple sores in April 2016, which
she attributed to being off antibiotics for Lyme disease (Ex. 47F/9; See also Ex.
47F/13). At a psychological consultative evaluation in May 2016, she had a limping
gait (Ex. 41F/4). In July 2016, the claimant presented with abnormal right knee
motion (Ex. 51F/l). In August 2016, she had reduced, but symmetrical, ankle
reflexes (Ex. 49F/5). During a physical therapy evaluation, she had reduced grip
strength and right wrist range of motion, positive Tinel and Phalen's sign, and
sensitivity to touch (Ex. 52F/5-9).

However, the claimant otherwise presented with unremarkable findings. She
frequently had a stable, normal, or steady gait (Ex. 5F/7; 7F/3-4, 15; l 7F/33; 30F/2;
31F/6; 32F/7, 18; 34F/l l; 35F/l-2, 5-8; 36F/30-33; 38F/12-13, 51-52; 39F/13, 24;
45F/24; and 47F/8-9). In January 2013, the claimant had good muscle tone with no
neurological deficits or tenderness upon palpation of the neck and back (Ex. 5F/7).
At an office visit, she had intact strength with the balance of her ocular examination
considered normal (Ex. 7F/15). During a neurological evaluation in February 2013,
the claimant's neurological assessment was relatively normal and, on cursory
evaluation, her optic discs and visual fields appeared normal (Ex. 6F/16). At an
evaluation with her primary care provider, she had a benign neurological
examination with good grip strength, subsequently presenting with normal leg lifts
(Ex. 7F/5-7). In March 2013, during a neurology evaluation, the claimant presented
without neurological deficit and had normal findings on ophthalmic examination
(Ex. 6F/19). During an evaluation with her primary care provider, she had the
ability to get on and off the examination table with ease, as well as intact deep
tendon reflexes and strength (Ex. 7F/3-4). In April 2013, she had full range of
motion of the neck with no tenderness (Ex. 22F/5). In July and August 2013, she
had full range of motion of her neck with no tenderness (Ex. 8F/l and 12F/3). In
August 2013, the claimant had normal reflexes with no tremor (Ex. 12F/3). In
January 2014, she had full range of her neck with no tenderness (Ex. 15F/l). During
an evaluation in March 2014, she had full range of motion of the neck without pain
and presented with no tenderness during an evaluation of the musculoskeletal
system (Ex. 16F/4). She had normal reflexes with no tremor (Ex. 16F/4). In April
2014, she presented with generally unremarkable findings including no tenderness
                                            9
to palpation of the back or neurological deficits (Ex. l 7F/33-35). Despite reporting
pain, she was observed moving her arms around (Ex. l 7F/36). Subsequently in
April 2014, during an emergency room evaluation of right shoulder pain after a fall,
the claimant presented without acute distress and she had normal range of motion
and strength with no swelling (Ex. 17F/13). She presented with normal range of
motion and alignment of the back with no tenderness as well as neurovascular
findings with no sensory or motor deficits (Ex. 17F/13). In May 2014, the claimant
presented with normal range of motion of the neck with no tenderness of the neck,
back, or extremities (Ex. 19F/4). She presented with normal motor and sensory
function (Ex. 19F/4). At a later evaluation in May 2014, she had good strength of
the rotator cuff (Ex. 20F/l). She subsequently presented with normal findings upon
musculoskeletal evaluation as well as intact sensation, adequate spinal range of
motion, and normal muscle tone with no atrophy (Ex. 24F/3, 9; and 25F/2, 6, 10).
In June 2014, although she sometimes had an abnormal gait when staff was
watching her, she otherwise generally had a stable gait with appropriate muscle
strength and no atrophy (Ex. 26F/2-5, 18, and 23-34).

In July 2014, the claimant had unremarkable findings upon cranial nerve testing, as
well as normal coordination with intact strength and reflexes in all limbs with no
atrophy (Ex. 30F/2). In August 2014, she presented with normal right shoulder
strength with no atrophy, crepitus, or tenderness to palpation (Ex. 29F/2-3). During
a neurology evaluation in October 2014, the claimant had unremarkable findings
upon cranial nerve testing, normal coordination, and intact strength, sensation, and
reflexes in all limbs with no atrophy (Ex. 34F/l l). In February 2015, the claimant
had improved range of motion in the right upper extremity with no weakness (Ex.
36F/27). She also had no instability upon examination of the right knee (Ex.
36F/27). In March 2015, as well as in June 2015, she had reduced motor strength
in the right extremities; however, it was noted to be due to give away weakness
(Ex. 35F/4-7). The claimant had equally reactive pupils, full visual fields,
unremarkable visual acuity, intact sensation to vibration, and increased reflexes in
the left lower and bilateral upper extremities, with intact sensation to light touch,
pinprick, and vibration also observed in June 2015 (Ex. 35F/5-7). During an
orthopedic evaluation in March 2015, the claimant had a normal strength (Ex.
38F/51-52). In May 2015, she had full range of motion of the neck with no
tenderness (Ex. 37F/8). During rheumatology evaluations in July 2015, she had no
apparent weakness of the extremities or swollen joints (Ex. 42F/2-6). She was able
to make a full fist bilaterally during the first evaluation, with a full fist on the left
and 90 percent fist closure during a second evaluation (Ex. 42F/2-6). She had full
range of motion of the wrists (Ex. 42F/6). At the second rheumatologic evaluation,
it was noted her joint exam was unremarkable (Ex. 42F/2-3). It was determined that
she did not have rheumatoid arthritis or other inflammatory arthropathies, with
Lyme arthritis unable to be documented (Ex. 42F/l). Upon evaluation in October
2015, the claimant had full range of motion of the neck (Ex. 38F/35). In December
2015, the claimant had intact sensation of the trigeminal nerve, full visual field, and
intact strength in all extremities (Ex. 35F/l-2; See also Ex. 39F/3). She had full
                                          10
range of motion of the neck with no tenderness (Ex. 37F/4). During an evaluation
in February 2016, she had intact sensation, hip range of motion, strength, and left
knee stability (Ex. 38F/12-13). In March 2016, she had intact quad strength, normal
hip range of motion, and intact left knee stability (Ex. 36F/30; See also Ex. 47F/13).
She presented with normal movement of all extremities during another evaluation
in March 2016 (Ex. 47F/13). In April 2016 her knee range motion within functional
limits (Ex. 45F/l 7 and 24; See also Ex. 43F/3). During an additional evaluation,
she had normal movement of all extremities with intact sensation (Ex. 47F/8-9). In
July 2016, the claimant had normal deep tendon reflexes, stability of the right knee,
and negative straight leg raise testing (Ex. 5lF/1). Although the claimant indicated
she had pain, it was noted it was difficult to indicate any objective findings (Ex.
51F/l- 2). In August 2016, she had intact sensation and coordination (Ex. 49F/5).
In September 2016, the claimant had normal range of motion of the back with
normal alignment (Ex. 58F/4).

The medical evidence of record demonstrates generally conservative treatment for
the claimant's severe physical conditions. The claimant has been treated with
medication, including, at times, narcotic pain medication (See, generally, Ex. lF;
4F; 6F-l 1F; 14F-18F; 20F; 22F; 25F-27F: 35F- 37F; 49F; and 53F). She has
reported having a medical marijuana card (See Ex. lF/1; 4F/7; 7F/3; 19F/3; 28F/3).
In April 2013, she was advised to cut back on her use of marijuana and tramadol as
overuse could lower natural pain control (Ex. 9F/2). The claimant has participated
in physical therapy and received injections (Ex. 2F; 29F, 34F; 38F; 40F; 45F; 49F;
and 51F-52F; See also Ex. 18F/2; and 36F/6, 30, 50-60). However, the record does
not demonstrate that the claimant had surgery or that she was advised to undergo
surgery. Despite the claimant's allegations of ongoing symptoms, the record shows
that, at least at times, the claimant has presented with or reported improvement with
treatment. In February 2013, the claimant noted her pain was under control with
medication and that her headaches were decreased (Ex. 7F/5). In March 2013,
although she indicated she had a recent increase, she reported she had been doing
fairly well with regard to her headache with use of medication (Ex. 6F/19). In April
2013, she noted improvement in pain and nausea with medication, reporting in
August 2013 that she had improved sleep with medication (Ex. 13F/l and 22F/30).
In September 2013, the claimant reported some improvement in her overall
symptoms with use of a muscle relaxer (Ex. l0F/1). In January 2014, the claimant
reported improvement in her headaches with new glasses, noting she had more good
days than bad (Ex. 15F/l). In February 2014, she reported improvement with use of
medical marijuana (Ex. 18F/3). In July 2014, the claimant noted improvement in
her tension headache, stating in October 2014 that she had improving headaches
with medication (Ex. 30F/2-3 and 35F/10). In September 2014, she reported
improvement in her pain with a steroid shot into her right shoulder (Ex. 36F/44). In
January 2015, at the time of discharge from physical therapy, it was noted she had
improved motion in her right shoulder (Ex. 34F/16; See also Ex. 34F/24). In May
2015, the claimant reported improvement with treatment, noting she could do more
activities (Ex. 37F/8). In June 2015, upon discharge from physical therapy, the
                                            11
claimant demonstrated improved strength of the bilateral lower extremities and
improved tolerance to daily function and weight bearing activities (Ex. 34F/l; See
also Ex. 34F/8). She reported improvement in her headaches (Ex. 35F/4-5; See also
Ex. 37F/3). In September 2015, the claimant noted she felt the best she had in four
years (Ex. 37F/6). In March 2016, the claimant reported relief from a right knee
and shoulder injections (Ex. 36F/30 and 38F/8-9; See also Ex. 38F/12). In May
2016, she presented with improved upper extremity strength and range of motion
following physical therapy treatment (Ex. 45F/l land 14). In August 2016, she noted
a new antibiotic was helping (Ex. 54F/2). She indicated she was benefiting from
seeing a pain management psychologist (Ex. 55F/l). In September 2016, the record
indicates the claimant wrist range of motion was improving (Ex. 52F/2). During a
telephone consultation, she noted some ongoing symptoms, but reported she was
feeling better overall (Ex. 53F/l). At the hearing, the claimant reported a
preventative medication was helping her headaches and that physical therapy and
injections have also helped.

The medical evidence shows the claimant is obese. In July 2015, the claimant was
five feet, five inches tall (Ex. 42F/5). She weighed 260 pounds, which suggests a
body mass index of 43.26, which is within the range of obesity (Ex. 42F/5). She
has been advised to lose weight (Ex. 30F/3 and 42F/4). Pursuant to the Regulations,
the undersigned considered how weight affects the claimant's ability to perform
routine movement and necessary physical activity within the work environment.
The undersigned is aware obesity is a risk factor that increases an individual's
likelihood of developing impairments in most body symptoms. Obesity can lead to
limitation of function. The effects of obesity may not be obvious. The combined
effects of obesity with other impairments may be greater than might be expected
without the disorder. The undersigned considered any added or accumulative
effects the claimant's obesity played on her ability to function, and to perform
routine movement and necessary physical activity within the work environment.

Turning to the claimant's mental impairments, the record shows the claimant has
some limitations arising from an anxiety disorder, a history of ADHD, and an
affective disorder, primarily bipolar disorder; however, the objective medical
evidence of record does not support the extent of the claimant's alleged limitations.
The claimant reported subjective symptoms including disorientation, confusion,
word finding difficulty, reduced energy, motivation loss, increased speech, racing
and illogical thoughts, hyperactivity, hallucinations, panic and anxiety attacks,
anger, and irritability with difficulty sleeping, being around groups, concentrating,
and remembering (See Ex. 6F/4, 8; l lF/1; 16F/2; 22F/15, 20-26; 26F/25, 32; 31F/2-
4; 32F/4, 14, 23; 37F/8-10; 39F/l l-49; 41F/l-2; 46F/l-10; 53F/4; 54F/l-9; and
55F/l). In May 2014, she sought emergent evaluation of manic symptoms, reporting
hallucinations and lack of sleep for five to six days, although she denied having
suicidal and homicidal ideation (Ex. 24F/l and 13; See also Ex. 25F/4, 13). In June
2014, the claimant reported having hallucinations and irrational thoughts (Ex.

                                         12
26F/7 and 27F/3). She has been diagnosed with ADHD, bipolar disorder, and an
anxiety disorder (Ex. 7F/22; 25F/l; 26F/8; and 28F/8).

However, in July 2013, the claimant denied having psychiatric symptoms (Ex.
13F/2 and 5). In March 2014, she denied experiencing hyperactivity and decreased
concentration (Ex. 16F/4). Upon discharge from the hospital in June 2014, she
denied having suicidal and homicidal thoughts (Ex. 26F/l; See also Ex. 26F/4). In
August 2014, she denied experiencing depression (Ex. 27F/l). During a psychiatric
evaluation, she noted she had a good mood with no suicidal or homicidal ideation
(Ex. 31F/4). In May and June 2015, the claimant indicated her symptoms were mild
(Ex. 39F/39-45). In August and December 2015, she denied depressed and manic
episodes (Ex. 39F/l and 11). In April 2016, she denied having depressed and manic
episodes, noting she felt she was managing her anxiety overall (Ex. 43F/l). At an
August 2016 medication review, the claimant continued to deny recent depressed
or manic episodes, noting she managed her mood and anxiety well overall (Ex.
55F/1).

The objective examination findings related to the claimant's mental impairments do
not support the extent of the claimant's alleged limitations. In February 2013, the
claimant appeared anxious; however, she was only mildly anxious and that her
anxiety dissipated as her situation was discussed (Ex. 7F/7). In April 2014, she
appeared anxious and tearful, appearing "hysterical" at times although she was
cooperative (Ex. 17F/33-36). In May 2014, she was anxious with equivocal
motivation, but was also noted to have an appropriate mood and affect (Ex. 24F/3
and 9). While hospitalized, she had a constricted mood and affect, subsequently
appearing depressed (Ex. 25F/8-10). Upon discharge from inpatient treatment, she
had limited insight and judgment (Ex. 25F/2). While hospitalized in June 2014, she
had, at times, pressured and/or tangential speech, poor insight, mild suspiciousness,
disheveled appearance, circumstantial thoughts, poor eye contact, delusions, and an
abnormal mood and affect with distractibility and limitations in memory, attention,
and concentration initially observed (Ex. 26F/5-34). Subsequently in June 2014,
after discharge, she had an anxious affect with her speech was slightly pressured
and her thoughts were tangential (Ex. 28F/8). At therapy sessions between April
and June 2015, she had a somewhat anxious and depressed affect, presenting with
a blunt, anxious, and depressed affect in July 2015 (Ex. 39F/34-52). At a therapy
session in August 2016, the claimant had an irritable mood and difficulty sitting
still, subsequently presenting with impaired functional status and an irritable mood
(Ex. 54F/2-3).

However, the claimant otherwise presented with unremarkable mental status
examination findings. She often appeared cooperative, pleasant, polite, and/or
friendly (Ex. 17F/13; 24F/2-3; 25F/2; 26F/l-2; 28F/8; 31F/6-9; 32F/7-19; 35F/10;
36F/33, 46; 38F/12, 35; 39F/3-25; 41F/4; 43F/1-5; 51F/1; 55F/2-4; and 58F/4). In
March 2013, as well as in January 2013, she had an appropriate affect (Ex. 7F/3
and 15). In August 2013 and March 2014, she had normal mood, affect, speech,
                                         13
behavior, judgment, thought content, cognition, and memory with normal mood,
affect, judgment, and insight observed in February 2014 (Ex. 12F/3; 16F/4; and
18F/3). In April 2014, the claimant had an appropriate mood and affect (Ex. l
7F/13). In May 2014, despite reporting manic symptoms, the claimant had an
appropriate mood and affect (Ex. 24F/2-3). She was texting and did not appear to
be in any acute distress (Ex. 24F/2). Upon discharge from inpatient treatment, the
claimant had good hygiene, normal speech and language, a euthymic mood with a
congruent affect, intact associations, future-oriented thought processes, intact
memory, and appropriate concentration and attention with no hallucinations,
suicidal ideation, or homicidal ideation (Ex. 25F/2; See also Ex. 25F/10). In June
2014, upon discharge from inpatient treatment, the claimant had good hygiene,
regular speech, a euthymic affect, linear and logical thought processes, intact
associations, and improved insight and judgment (Ex. 26F/2; See also Ex. 26F/5).
It was noted she was very cooperative and friendly during her hospitalization with
appropriate interaction (Ex. 26F/l-2). While hospitalized, she often had at least fair
memory, attention, and concentration (Ex. 26F/12 and 19-26; But see Ex. 26F/3 l).
In July 2014, she had intact attention, concentration, and short-term memory with
normal language and speech (Ex. 30f/2). During a psychiatric evaluation in August
2014, the claimant had appropriate dress, good eye contact, calm motor behavior,
normal speech and language, a euthymic affect, logical thought processes, intact
associations, intact insight and judgment, intact concentration, and no prominent
memory or executive functioning concerns with no evidence of delusions or
hallucinations (Ex. 31F/6-9). In October and December 2014, she had appropriate
dress, good eye contact, and calm motor behavior with intact short-term memory,
attention, and concentration as well as normal language and speech observed during
a neurology evaluation in October 2014 (Ex. 32F/7, 18-19; and 35F/10). In March
and June 2015, as well as in December 2015, the claimant had intact language (Ex.
35F/l-8). In April and October 2015, she was well kempt with an appropriate mood
(Ex. 36F/33 and 38F/35). At medication reviews in June, August, and December
2015, she had appropriate dress, calm motor behavior, normal speech and language,
intact associations, and logical and linear thoughts (Ex. 39F/3-25). During
rheumatological evaluations in July 2015, the claimant had a good affect with
normal recent and remote memory (Ex. 42F/2-6).

The claimant appeared well kempt in February 2016 (Ex. 38F/12). She had a normal
mood in March 2016 (Ex. 47F/13). In April 2016, the claimant had a euthymic
affect, appropriate dress, good eye contact, calm motor behavior, normal speech
and language, logical thought processes, and intact associations (Ex. 43F/1-5). In
May 2016, during her consultative evaluation, the claimant had appropriate hygiene
and manners (Ex. 41F/4). She had adequate insight, logical and organized thought
processes, and clear speech with intact memory and concentration (Ex. 41F/4). She
presented without evidence of psychosis or a thought disorder (Ex. 41F/4). Her
affect was within normal limits (Ex. 41F/4). She recalled two of three objects
following a delay, recalling a third when give[n] multiple choices (Ex. 41F/4). She
was able to perform simple calculations, including serial three and seven
                                         14
subtractions (Ex. 41F/5). In July 2016, she appeared well kempt with an
unremarkable mood (Ex. 46F/4 and 51F/l). In August 2016, she had intact
comprehension with the ability to follow commands (Ex. 49F/5). At a medication
review, she had appropriate dress, a calm/euthymic affect, good eye contact, calm
motor activity, normal speech and language, intact associations, logical and linear
thought processes, and intact attention and concentration (Ex. 55F/2-4). During a
therapy session, she was interactive, alert, and oriented with an appropriate affect,
a euthymic mood, and intact functional status (Ex. 54F/5). At a subsequent therapy
session, she was interactive, alert, and oriented with an appropriate affect and intact
functional status (Ex. 54F/3). At an additional therapy session, she was interactive,
alert, and oriented with an appropriate affect (Ex. 54F/2). In September 2016,
during a therapy session, she was interactive, alert, and oriented with an appropriate
affect, a euthymic mood, and intact functional status (Ex. 54F/l). During a physical
evaluation, she had an appropriate mood and affect (Ex. 58F/4).

Although the claimant has a history of inpatient psychiatric treatment, the
claimant's treatment that is more recent has been generally conservative. The
claimant has been prescribed medication to treat her mental impairments and that
she has participated in some counseling (See, generally, Ex. 6F-7F; 25F-26F; 31F-
32F; 39F; 46F; and 54F-55F). In May 2014, she participated in voluntary inpatient
hospitalization from May 20 to May 23, 2014 (Ex. 24F and 25F). She hospitalized
on an involuntary basis from June 7 to June 18, 2014 (Ex. 26F). However, there is
no indication of any inpatient or emergent treatment since June 2014, as well as no
evidence of a need for intensive case management.

The medical evidence of record also demonstrates some improvement with
treatment. In February 2014, the claimant noted that Adderall was working well,
remarking that her focus was good (Ex. 18F/3). In May 2014, upon discharge from
inpatient treatment, the claimant reported improvement with a stabilized mood and
improved appetite, sleep, and self-care (Ex. 25F/2). In June 2014, she reported
improvement in her anxiety with medication (Ex. 26F/l). Upon evaluation in
October 2014, she stated she had improved attention and motivation (Ex. 32F/15).
Upon evaluation in November 2014, it was noted she had improvement in mood
with use of medication (Ex. 37F/10). In December 2014, the claimant reported that
things were better overall (Ex. 32F/4). In May 2016, the claimant reported
improvement in her irritability and sleep with medication (Ex. 41F/l). In April and
August 2016, it was assessed the claimant's bipolar disorder was in full remission
(Ex. 43F/9 and SSF/10). At the hearing, the claimant reported improvement in
ADHD symptoms with Adderall. She testified that her bipolar disorder is improved
with medication, noting she has not had any flares in two years. She stated that
weekly counseling also helps her mental health symptoms.

The undersigned also considered the claimant's activities of daily living, which at
times suggest a higher level of functioning than generally alleged by the claimant.
The claimant alleged significant limitations in activities of daily living, including
                                          15
       no driving due to lack of alertness, daily naps, a need for reminders to go places,
       and reminders to take medication with difficulty preparing meals when having a
       flare of her Lyme disease (Ex. 5E/1-5; 9E/l-6; and Testimony). However, in April
       2013, she reported she could perform personal care tasks independently without
       difficulty or need for special reminders, prepare simple meals, wash laundry and
       dishes, sweep, shop for groceries, run errands, handle her own finances, participate
       in a social group, watch television and movies, and play videogames (Ex. 5E/2-6).
       In October 2013, she stated she provided some care for a dog, attended to her
       personal care independently and without difficulty or special reminders, prepared
       simple meals daily, washed laundry, performed some cleaning, shopped, handled
       her own finances, watched television, read, and played videogames as well as
       regularly participated in a social group (Ex. 9E/l-6). In May 2016, she stated she
       attended to her personal care, performed light housework, prepared simple meals,
       and drove for periods up to 45 or 60 minutes, remarking she also tried to get out
       with friends or meet with her mother regularly (Ex. 41F/3). At the hearing, the
       claimant reported she washes laundry, shops in stores, and sometimes drives. She
       testified she tries to get out of her home every other day, noting she visits friends.
       In addition to the above noted daily activities, the claimant reported in May 2016
       that she went hunting (Ex. 41F/3). At a physical therapy session, she noted she
       drove 14 hours to Alabama and back again (Ex. 45F/15). In September 2016, she
       noted she had been golfing (Ex. 52F/l). Weighing all relevant factors, the
       undersigned concludes that the claimant's subjective complaints do not warrant any
       additional limitations beyond those established in the residual functional capacity
       outlined in this decision.

(PageID.60-68).

II.            The ALJ Properly Evaluated the Opinion Evidence

               As discussed below, two of Plaintiff’s care providers offered opinions that Plaintiff

was more limited than the ALJ recognized in his RFC assessment. The ALJ, however, afforded

little weight to these opinions. Plaintiff argues that she is entitled to relief because the ALJ’s

rationale for discounting the opinions in question is not supported by substantial evidence.

               The treating physician doctrine recognizes that medical professionals who have a

long history of caring for a claimant and his maladies generally possess significant insight into her

medical condition. See Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must,

therefore, give controlling weight to the opinion of a treating source if: (1) the opinion is Awell-

                                                 16
supported by medically acceptable clinical and laboratory diagnostic techniques@ and (2) the

opinion Ais not inconsistent with the other substantial evidence in the case record.@ Gayheart v.

Commissioner of Social Security, 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R. '

404.1527).

               Such deference is appropriate, however, only where the particular opinion Ais based

upon sufficient medical data.@ Miller v. Sec=y of Health and Human Services, 1991 WL 229979

at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec=y of Health and Human Services, 839 F.2d

232, 235 n.1 (6th Cir. 1987)). The ALJ may reject the opinion of a treating physician where such

is unsupported by the medical record, merely states a conclusion, or is contradicted by substantial

medical evidence. See Cohen, 964 F.2d at 528; Miller v. Sec=y of Health and Human Services,

1991 WL 229979 at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec=y of Health and Human

Services, 839 F.2d 232, 235 n.1 (6th Cir. 1987)); Cutlip v. Sec=y of Health and Human Services,

25 F.3d 284, 286-87 (6th Cir. 1994).

               If an ALJ accords less than controlling weight to a treating source=s opinion, the

ALJ must Agive good reasons@ for doing so. Gayheart, 710 F.3d at 376. Such reasons must be

Asupported by the evidence in the case record, and must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source=s medical opinion

and the reasons for that weight.@ This requirement Aensures that the ALJ applies the treating

physician rule and permits meaningful review of the ALJ=s application of the rule.@ Id. (quoting

Wilson v. Commissioner of Social Security, 378 F.3d 541, 544 (6th Cir. 2004)). Simply stating

that the physician=s opinions Aare not well-supported by any objective findings and are inconsistent




                                                17
with other credible evidence@ is, without more, too Aambiguous@ to permit meaningful review of

the ALJ=s assessment. Gayheart, 710 F.3d at 376-77.

               If the ALJ affords less than controlling weight to a treating physician=s opinion, the

ALJ must still determine the weight to be afforded such. Id. at 376. In doing so, the ALJ must

consider the following factors: (1) length of the treatment relationship and frequency of the

examination, (2) nature and extent of the treatment relationship, (3) supportability of the opinion,

(4) consistency of the opinion with the record as a whole, (5) the specialization of the treating

source, and (6) other relevant factors. Id. (citing 20 C.F.R. ' 404.1527). While the ALJ is not

required to explicitly discuss each of these factors, the record must nevertheless reflect that the

ALJ considered those factors relevant to his assessment. See, e.g., Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007); Undheim v. Barnhart, 214 Fed. Appx. 448, 450 (5th Cir., Jan. 19,

2007).

               A.      Dr. Kimberly Lentz

               On October 23, 2013, Dr. Lentz completed a form report regarding Plaintiff’s

ability to perform physical work-related activities. (PageID.788-90). The doctor reported that

Plaintiff could sit or stand/walk “without interruption” for “less than 3 min” each. (PageID.788).

The doctor reported that during an 8-hour work day, Plaintiff could sit and stand/walk for “less

than 1 hour” each. (PageID.788). The doctor further reported that Plaintiff could not even

“tolerate” a sit/stand option. (PageID.789). The doctor reported that Plaintiff could “rarely”

lift/carry 5 pounds, but could “never” lift/carry 10 pounds. (PageID.789). The doctor reported

that Plaintiff could not operate a motor vehicle and would need to take “frequent” unscheduled

breaks throughout the workday. (PageID.789). The doctor concluded by stating that Plaintiff


                                                18
“is not able to work at this time due to her extreme symptoms.” (PageID.790). On May 28,

2014, and again on July 20, 2016, Dr. Lentz reiterated these opinions by simply re-signing the

form she completed in 2013. (PageID.885-87, 1364-66).

               In support of his decision to afford “little weight” to Dr. Lentz’s opinion, the ALJ

articulated several reasons. The ALJ noted that the opinion that Plaintiff could “rarely” lift 5

pounds was vague because the doctor did not define the term “rarely.” (PageID.71). The ALJ

noted that the doctor’s opinions were inconsistent with her own treatment notes. (PageID.71).

While the record contains few treatment notes regarding Plaintiff’s treatment with Dr. Lentz, these

notes support the ALJ’s assessment that while Plaintiff is very limited, she is not as impaired as

Dr. Lentz asserts. (PageID.783, 812-13, 1012, 1194-1204, 1476-80).

               The ALJ also noted that Dr. Lentz’s opinions “are not consistent with the weight of

the medical evidence of record as a whole discussed in detail above, including objective

examination findings that were unremarkable at times, diagnostic imaging studies and testing

generally showing no more than mild findings, and the longitudinal treatment record

demonstrating relatively conservative treatment with some improvement from treatment (Ex. 1F-

59F).” (PageID.71). Finally, the ALJ observed that Plaintiff’s “activities, including her ability

to attend to personal care tasks independently, prepare simple meals, drive, perform some

household chores, play videogames, and shop as well her reports in May 2016 of hunting and

driving to Alabama and golfing in September 2016, do not support the extent of the limitations

assessed by Dr. Lentz (See Testimony; Ex. 5E; 9E; 41F; 45F; and 52F).” (PageID.71). In sum,

the ALJ expressed good reasons, supported by substantial evidence, for discounting Dr. Lentz’s

opinion. Accordingly, this argument is rejected.


                                                19
               B.      Jamie Wilson, M.A.

               On August 24, 2016, Jamie Wilson, a therapist with whom Plaintiff treated,

completed a “Medical Source Statement” regarding Plaintiff’s limitations in 13 separate categories

encompassing (1) making occupational adjustments; (2) making personal/social adjustments; and

(3) functional limitations. (PageID.1430-31). Wilson reported that Plaintiff experienced “no or

mild limitations” in the activities of daily living, but that her limitations were “extreme” and work

preclusive in the remaining 12 categories. (PageID.1430-31).

               In support of his decision to afford “little weight” to Wilson’s opinion, the ALJ

articulated several reasons. The ALJ noted that Wilson’s extreme opinion was not consistent with

his own treatment notes. (PageID.72). For example, just one week prior to opining that Plaintiff

suffered from numerous extreme and work preclusive limitations, Wilson reported that Plaintiff

was “oriented” and “alert,” with “appropriate” affect and “intact” functional status.

(PageID.1487). Wilson further characterized Plaintiff’s interpersonal status as “interactive” and

her mood as “euthymic.” (PageID.1487). On August 24, 2016, and August 31, 2016, Wilson

reported that Plaintiff was “irritable,” but otherwise failed to note anything remarkable or

consistent with the opinion that Plaintiff experienced numerous extreme and work preclusive

limitations. (PageID.1484-86). On September 14, 2016, Wilson again reported that Plaintiff

was “interactive,” “oriented,” and “alert,” with “appropriate” affect, “intact” functional status, and

“euthymic” mood. (PageID.1483).

               The ALJ accurately concluded that Wilson’s “assessment of extreme limitations is

not consistent with the medical evidence of record, which demonstrates often unremarkable mental

status examination findings, generally conservative treatment since. . .the claimant's 2014


                                                 20
hospitalizations, and improvement with treatment (See, generally, Ex. 6F-7F; 11F-13F; 16F-18F;

22F; 24F-28F; 30F-32F; 35F-39F; 41F-43F; 46F-47F; 49F; 51F; 53F-55F; and 58F).”

(PageID.72). The ALJ also accurately observed that Wilson’s opinion “is not consistent with the

claimant's ability to attend to her personal care independently, drive, prepare simple meals,

perform some household chores, shop, run errands, handle her own finances, watch television and

movies, play videogames, and participate in social groups regularly, as well as her report of

hunting, driving to Alabama, and golfing (Ex. SE; 9E; 41F; 45F; 52F; and Testimony).”

(PageID.72). In sum, the ALJ expressed good reasons, supported by substantial evidence, for

discounting Wilson’s opinion. Accordingly, this argument is rejected.

III.           The ALJ’s RFC Finding is Supported by Substantial Evidence

               A claimant’s RFC represents the “most [a claimant] can still do despite [her]

limitations.” Sullivan v. Commissioner of Social Security, 595 Fed. Appx. 502, 505 (6th Cir.,

Dec. 12, 2014); see also, Social Security Ruling 96-8P, 1996 WL 374184 at *1 (Social Security

Administration, July 2, 1996) (a claimant’s RFC represents her ability to perform “work-related

physical and mental activities in a work setting on a regular and continuing basis,” defined as “8

hours a day, for 5 days a week, or an equivalent work schedule”). The ALJ concluded that

Plaintiff can perform a limited range of sedentary work. Plaintiff argues that the ALJ’s RFC fails

because the ALJ failed to cite to any specific evidence in support thereof.

               The ALJ is tasked with determining a claimant’s RFC.           See 20 C.F.R. §§

404.1546(c), 416.946(c). While the ALJ may not “play doctor” and substitute his own opinion

for that of a medical professional, the ALJ is not required to tailor his RFC assessment to any

particular opinion or item of medical evidence. See, e.g., Poe v. Commissioner of Social Security,


                                                21
342 Fed. Appx. 149, 157 (6th Cir., Aug. 18, 2009). Instead, the ALJ is “charged with the

responsibility of evaluating the medical evidence and the claimant’s testimony to form an

assessment of her residual functional capacity.” Webb v. Commissioner of Social Security, 368

F.3d 629, 633 (6th Cir. 2004). This is precisely what the ALJ in this matter did and the ALJ’s

RFC assessment is supported by substantial evidence. Accordingly, this argument is rejected.

                                        CONCLUSION

               For the reasons articulated herein, the Court concludes that the ALJ=s decision is

supported by substantial evidence. Accordingly, the Commissioner=s decision is affirmed. A

judgment consistent with this opinion will enter.



Dated: March 29, 2019                                       /s/ Ellen S. Carmody
                                                           ELLEN S. CARMODY
                                                           United States Magistrate Judge




                                                22
